DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "a voice of the user” in line 3.  
Claim 7 recites the limitation “the total amount of the voice” in line 5;
Claim 17 recites the limitation "a voice of the user” in line 2.  
Claim 17 recites the limitation “the total amount of the voice” in line 3;
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KOZMA et al PG PUB 2018/0375659 in view of Wang et al PG PUB 2019/0236253.
Re Claims 1, 11 and 21, KOZMA et al teaches based on authentication request (receiving …from a user), detecting/receiving biometric data such as voice recognition and performing authentication for the user on basis of comparing the biometric input matching the stored biometric data (a result of recognition of the voice) [0037-0039].
KOZMA et al fails to explicitly teach “determining whether authentication for the user has recently been performed in response to the authentication request…”.  
However, Wang et al teaches when authentication request is detected, authentication is performed based on a most recently collected PPG signal (authentication for the user has recently been performed) [0006] by a mobile device [See figure 1 of Wang et al: Processor 180, RF circuit 110, audio circuit 160, CRM] in the wireless network. By combining the teachings, the input voice used in KOZMA et al can be based on recently voice data to improve the timeliness of performing the authentication request.  One skilled in the art would have been motivated to have determine whether the authentication was based on the recently performed voice data to improve the timeliness.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over KOZMA et al PG PUB 2018/0375659 in view of Wang et al PG PUB 2019/0236253 as applied to Claim 1 above and further in view of FATTAL et al PG PUB 2020/0213116.
Re Claims 2, 12, KOZMA et al in view of WANG et al fails to explicitly “performing authentication when valid authentication for the user has been performed within a predetermined critical period and performing additional authentication for …when the valid authentication has not been performed.”.  
However, FATTAL et al teaches if the authentication is not received and verified within a predefined interval of time (a predetermined critical period) then it may require that the client to perform reauthentication (additional authentication) [0118-0119].  By incorporating the predefined interval of time into the authentication process in KOZMA et al in view of Wang et al, the predefined interval can indicate whether the authentication is verified (valid) and perform additional authentication when the authentication is not received and verified before the predefined interval period.  One skilled in the art would have been motivated to have incorporated the predefined interval of time to verified whether the authentication is valid and to perform reauthentication when has not been verified (valid authentication has not been performed).  Therefore, it would have been obvious to one skilled to have combined the teachings.
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over KOZMA et al PG PUB 2018/0375659 in view of Wang et al PG PUB 2019/0236253 as applied to Claim 1 above and further in view of LYU et al PG PUB 2017/0079065 and CAI e al PG PUB 2015/0372933.
Re Claims 8, 18, KOZMA et al in view of Wang et al fails to explicitly teach the “receiving, from a network, DCI used to schedule transmission of data of voice…and transmitting the voice data to the network on the basis of the DCI.”.  
However, LYU et al teaches receiving a DCI for scheduling authorization information on an uplink [0314] and CAI et al teaches authentication server to receive an authentication and authorization information for a specific user [0050].  KOZMA et al in view of Wang et al teaches a client can include a microphone with voice recognition apparatus [See figure 1 of Wang et al: audio circuit 160] for detecting a biometric voice data in a wireless network, by combining the teachings, the DCI in LYU et al can schedule uplink transmission of the biometric voice data in KOZMA and transmits the biometric voice data to the Authentication server of CAI et al.  In so doing, voice recognition can be performed by the authentication server to mitigate/authenticate access to the network.  One skilled in the art would have been motivated to have performed voice authentication in the wireless network.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KOZMA et al PG PUB 2018/0375659 in view of Wang et al PG PUB 2019/0236253, LYU et al PG PUB 2017/0079065 and CAI e al PG PUB 2015/0372933 as applied to Claim 8 above and further in view of MATSUMURA et al PG PUB 2021/0351975.
Re Claim 19, KOZMA et al in view of Wang et al teaches performing voice recognition authentication by a mobile device wherein the mobile device includes a transceiver (a communication module) for transmitting the voice data to the network and receiving a result of the authentication.  By combining LYU et al and CAI et al, the wireless network can transmit the DCI for initiating authentication process by sending the biometric voice data from KOZMA et al to the authentication server.  What is not disclosed is ‘performing an initial access…basis of SSB through the communication module, and transmits the voice data to the network through a PUSCH wherein the SSB, DMRS of the PUSCH are QCLed type D.”.  
However, MATSUMURA et al teaches an initial access to NR is based on the detection of the SSB [0036] and the mobile can be configured via higher layer signaling with TCI state information to indicates the SSB, PUSCH, and DLRS conforms with QCL type D [0027 0031 0032].  One skilled in the art would have motivated to have performed initial access with the network using known TCI states such as SSB, DMRS, PUSCH, QCL type to perform a reliable authentication process with the wireless network. Therefore, it would have been obvious to one skilled to have combined the teachings.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOZMA et al PG PUB 2018/0375659 in view of Wang et al PG PUB 2019/0236253, LYU et al PG PUB 2017/0079065 and CAI e al PG PUB 2015/0372933 as applied to Claim 8 above and further in view of TAVEAU et al PG PUB 2014/0002238.
Re Claims 10, 20, KOZMA et al in view of Wang et al teaches performing voice recognition authentication by a mobile device wherein the mobile device includes a transceiver (a communication module) for transmitting the voice data to the network and receiving a result of the authentication.  By combining LYU et al and CAI et al, the wireless network can transmit the DCI for initiating authentication process by sending the biometric voice data from KOZMA et al to the authentication server.  What is not disclosed is whether the authentication server includes AL processor in the authentication server to determine authentication probability through the voice data.  
However, TAVEAU et al teaches Hardware/Software matching component (AI processor) for providing authentication probability based on voice recognition device [0047 0048].  One skilled in the art would have been motivated to have included the matching component (the AI processor) in the authentication server of CAI et al to provide an accurate and reliability evaluation of the biometric voice data from the KOZMA et al.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Allowable Subject Matter
Claims 3-7, 9, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 3, 13, Prior art fails to teaches performing first additional authentication on the basis whether a speech of the user under predetermined conditions as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472